—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered February 18, 1993, convicting him of *384murder in the second degree, attempted murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied the defendant’s pro se motion to renew and/or reargue a previously-denied motion to dismiss the indictment on the ground that the People violated his constitutional right to a speedy trial (see, CPL 30.20). The defendant was represented by counsel at the time that he made his pro se motion. Such a defendant is not entitled to a "right to hybrid representation” by which he simultaneously acts pro se (People v White, 73 NY2d 468, 477, cert denied 493 US 859; see, People v Mirenda, 57 NY2d 261). In any event, after considering the five factors enumerated by the Court of Appeals in determining a constitutional speedy trial motion, we find that the defendant’s motion was without merit (see, People v Taranovich, 37 NY2d 442, 445). A significant portion of the delay in question was caused by the defendant’s trial on unrelated criminal charges, and the defendant failed to demonstrate prejudice which would warrant a reversal of his conviction for these serious crimes (see, People v Rossi, 210 AD2d 511; People v Quiroz, 192 AD2d 730).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Miller, O’Brien and Copertino, JJ., concur.